DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederic Roulland   (US-20080091408-A1).
	As per claim 1, Roulland teaches “a system comprising: a processor,” (fig. 1); and 
memory comprising executable instructions, wherein the executable instructions cause the processor to effectuate operations, the operations comprising:
“identifying a query class based on at least a class generalization, the class generalization corresponding to a component, a class field, metadata, or any combination thereof,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); 
“determining an anchor set of nodes that are instantiations of a node class based on at least one of a plurality of pathway variables,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and 
executing a pathway algebraic expression on a graph to return a pathway set, wherein the pathway algebraic expression is based on at least one of the anchor set of nodes or the query class, and wherein the pathway set includes:
“a first node having a first type corresponding to one of: a virtual network function, a virtual network function component, a virtual machine, or physical hardware,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
“a second node having a second type corresponding to one of: the virtual network function, the virtual network function component, the virtual machine, or the physical hardware, wherein the second type is different from the first type,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
	As per claim 2, Roulland further shows “wherein the graph complies with a schema, the schema comprising a plurality of classes complying with a class hierarchy and a plurality of components,” ([0026-0027], [0037]).
	As per claim 3, Roulland further shows “the operations further comprising: identifying a common ancestor class of a subset of the plurality of classes, the common ancestor class comprising class fields,’ ([0026-0027], [0037]);
“identifying a plurality of subset components based on the subset of the plurality of classes,” ([0026-0027], [0037]);
“defining a concept based on the class fields and the plurality of subset components,” ([0026-0027], [0037]); and
“determining that the class generalization comprises the class fields and the plurality of subset components,” ([0026-0027], [0037]).
	As per claim 4, Roulland further shows “wherein identifying the query class comprises identifying the query class as the subset of the plurality of classes based on the class generalization satisfying the concept,” ([0026-0027], [0037]).
	As per claim 5, Roulland teaches “a method comprising: identifying, by a processor, a plurality of query classes based on a class generalization,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
executing, by the processor, a pathway algebraic expression on a graph to return a pathway set, wherein the class generalization comprises at least one of a component, a class field, or metadata, wherein the pathway algebraic expression is based on at least one query class included in the plurality of query classes, and wherein the pathway set includes:
“a first node having a first type corresponding to one of: a virtual network function, a virtual network function component, a virtual machine, or physical hardware,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
“a second node having a second type corresponding to one of: the virtual network function, the virtual network function component, the virtual machine, or the physical hardware, wherein the second type is different from the first type,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
	As per claim 6, Roulland further shows “receiving, at the processor, a query comprising the class generalization,” ([0026-0027], [0037]). 
	As per claim 7, Roulland further shows “wherein the query identifies a parent class, wherein at least one of the plurality of query classes is a subclass of the parent class, and wherein each of the plurality of query classes comprises the class generalization,” ([0026-0027], [0037]).
	As per claim 8, Roulland further shows “wherein the query comprises a second class generalization, the method further comprising: identifying, by the processor, a second plurality of query classes based on the second class generalization,” ([0026-0027], [0037]).
	As per claim 9, Roulland further shows “wherein the pathway algebraic expression is based on at least one query class included in the second plurality of query classes,” ([0026-0027], [0037]).
	As per claim 10, Roulland further shows “wherein the class generalization is associated with a second plurality of classes that are different from the plurality of query classes, and wherein the query comprises a second class generalization and the second plurality of classes do not satisfy the second class generalization,” ([0026-0027], [0037]).
	As per claim 11, Roulland further shows “wherein the query comprises a strongly typed concept, and wherein the strongly type concept is based on at least the class generalization,” ([0026-0027], [0037]).
	As per claim 12, Roulland further shows “wherein the graph complies with a schema, the schema comprising a plurality of classes complying with a class hierarchy, the method further comprising: identifying, by a processor, a common ancestor class of a subset of the plurality of classes, the common ancestor class comprising class fields,” ([0026-0027], [0037]);
“identifying, by a processor, a plurality of components based on the subset,” ([0026-0027], [0037]); and
“defining, by a processor, the strongly typed concept based on the class fields and the plurality of components,” ([0026-0027], [0037]).
As per claim 13, Roulland teaches “a non-transitory computer-readable storage medium storing instructions that cause a processor executing the instructions to effectuate operations, the operations comprising: identifying a plurality of query classes based on a class generalization,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and 
obtaining a pathway set based on the identifying of the plurality of query classes, the pathway set including: a first node having a first type corresponding to one of: a virtual network function, a virtual network function component, a virtual machine, or physical hardware,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
“a second node having a second type corresponding to one of: the virtual network function, the virtual network function component, the virtual machine, or the physical hardware, wherein the second type is different from the first type,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
	As per claim 14, Roulland further shows “wherein the operations further comprise: receiving a query comprising the class generalization,” ([0026-0027], [0037]).
	As per claim 15, Roulland further shows “wherein the query comprises pathway variables and a second class generalization, and wherein the operations further comprise: identifying a second plurality of query classes based on the second class generalization,” ([0026-0027], [0037]); and
“translating the pathway variables into a pathway algebraic expression based on the second plurality of query classes, ([0026-0027], [0037])
wherein the obtaining of the pathway set is further based on the pathway algebraic expression,” ([0026-0027], [0037]).
	As per claim 16, Roulland further shows “wherein the class generalization comprises at least one of a component, a class field, or metadata,” ([0026-0027], [0037]).
	As per claim 17, Roulland further shows “wherein the pathway set complies with a pathway expression, and wherein the pathway expression includes a node pattern,” ([0026-0027], [0037]).
	As per claim 18, Roulland further shows “wherein the pathway set is based on a graph, wherein the node pattern comprises first constraints on first attributes, and wherein nodes of the graph that satisfy the first constraints are included in the pathway set,” ([0026-0027], [0037]).
	As per claim 19, Roulland further shows “wherein the pathway expression further includes an edge pattern, wherein the edge pattern comprises second constraints on second attributes, and wherein edges of the graph that satisfy the second constraints are included in the pathway set,” ( [0026-0027], [0037]).
	As per claim 20, Roulland further shows “wherein the pathway set is based on a layered graph that includes a first layer and a second layer, wherein the pathway set includes a pathway that corresponds to an instance of an induction pattern, wherein the instance of the induction pattern includes a vertical traversal from the first layer of the layered graph to the second layer of the layered graph, and wherein the instance of the induction pattern includes a horizontal traversal in the second layer,” ([0026-0027], [0037]).




                                              Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20160117443-A1) by VAN OOIJEN; HENDRIK JAN
(US-20140156200-A1) by Verhaegh; Wilhelmus Franciscus Joha


                                                   


 
                                        
 

                                 



                                             
                                             Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 29, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153